Exhibit 10.1

OPTIMUMBANK HOLDINGS, INC.

Stock Purchase Agreement

To the undersigned Purchaser:

OptimumBank Holdings, Inc., a Florida corporation (the “Company”), hereby agrees
with you (in the case of a purchase for the account of one or more trusts or
other entities, “you” or “your” shall refer to the trustee, fiduciary or
representative making the investment decision and executing this Agreement, or
the trust or other entity, or both, as appropriate) as follows:

1. Sale and Purchase of Shares.

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of the respective parties contained herein, the
Company agrees to sell to you, and you irrevocably agree to purchase from the
Company, 6,750,000 shares of the common stock (the “Common Stock”) of the
Company (the “Shares”) at the price of $0.40 per Share (the “Transaction”).

2. Not Used.

3. Power of Attorney.

You hereby irrevocably constitute and appoint the Company (and any substitute or
successor general partner(s) of the Company) your true and lawful attorney in
your name, place and stead, (a) to receive and pay over to the Company on your
behalf, to the extent set forth in this Agreement, all funds received hereunder,
(b) to complete or correct, on your behalf, all documents to be executed by you
in connection with your purchase of the Shares, including, without limitation,
filling in or amending amounts, dates, and other pertinent information, and
(c) to execute, acknowledge, swear to and file all filings with agencies of the
federal government, of any state or local government, or of any other
jurisdiction, which the Company considers necessary or desirable to carry out
the purposes of this Agreement. This power of attorney shall be deemed coupled
with an interest, shall be irrevocable and shall survive the transfer of your
Shares.

4. Not Used.

5. Closing.

5.1 Closing

(a) The closing of the sale to you, and the purchase by you, of the Shares (the
“Closing”) shall occur on the second business day after the satisfaction or
waiver (by the party entitled to grant such waiver) of the conditions to the
Closing set forth in this Agreement (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to fulfillment or waiver
of those conditions), at the offices of the Company located at 2477 East
Commercial Boulevard, Fort Lauderdale, FL 33308, or such other date or location
as agreed by the parties. The date of the Closing is referred to as the “Closing
Date.”

(b) Subject to the satisfaction or waiver on the Closing Date of the applicable
conditions to the Closing in Articles 6 and 7, at the Closing,

(i) the Company will deliver to you a certificate representing the number of
Shares to be issued; and

 

Page 1 of 11



--------------------------------------------------------------------------------

(ii) you will pay the $2,700,000.00 for the Shares to the Company.

6. Conditions Precedent to Your Obligations.

6.1 The Conditions Precedent Your obligation to purchase your Shares is subject
to the fulfillment (or waiver by you), prior to or at the time of the Closing,
of the following conditions:

(a) Consummation of Minimum Offering. The Company shall have consummated the
sale of a minimum of 20,000,000 shares of the Common Stock at $.40 per share as
part of an offering of a minimum of 20,000,000 and a maximum of 37,500,000
shares of the Common Stock, pursuant to the terms of the Company’s Amended and
Restated Confidential Offering Memorandum dated July 28, 2011(as revised by
letter dated October 19, 2011).

(b) Representations and Warranties. The representations and warranties of the
Company contained in Section 8 of this Agreement shall be true and correct in
all material respects when made and at the time of the Closing, except as
affected by the consummation of the transactions contemplated by this Agreement.

(c) Performance. The Company shall have duly performed and complied in all
material respects with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing.

(d) Consents. You shall have obtained all consents and approvals of all
regulatory agencies, including the Federal Reserve Board and the Florida Office
of Financial Regulation, and any other third parties required to effectuate the
Transaction, each of which shall have been obtained without the imposition of
any terms or conditions deemed to be unacceptable to you.

7. Conditions Precedent to the Company’s Obligations.

7.1 The Conditions Precedent. The obligations of the Company and the Company to
issue to you the Shares will be subject to the fulfillment (or waiver by the
Company) prior to or at the time of the Closing, of the following conditions:

(a) Representations and Warranties. The representations and warranties made by
you in Section 9 shall be true and correct when made and at the time of the
Closing.

(b) Performance. You shall have duly performed and complied with all agreements
and conditions contained in this Agreement required to be performed or complied
with by you prior to or at the time of the Closing.

7.2 Non-Fulfillment of Conditions. If any of the conditions specified in
Section 5.1 shall not have been fulfilled by the Expiration Date, the Company
shall, at the Company’s election, be relieved of all further obligations under
this Agreement, without thereby waiving any other rights it may have by reason
of such non-fulfillment.

8. Representations and Warranties of the Company.

8.1 The Representations and Warranties. The Company represents and warrants
that:

(a) Formation and Standing. The Company is duly formed and validly existing as a
corporation under the laws of the State of Florida and, subject to applicable
law, has all requisite power and authority to carry on its business as now
conducted and as proposed to be conducted as described in the Company’s Amended
and Restated Confidential Offering Memorandum dated July 28, 2011 (as revised by
letter dated October 19, 2011) (together with any amendments and supplements
thereto, the “Offering Memorandum”).

 

Page 2 of 11



--------------------------------------------------------------------------------

(b) Authorization of Agreement, etc. The execution and delivery of this
Agreement has been authorized by all necessary action on behalf of the Company
and this Agreement is a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

(c) Compliance with Laws and Other Instruments. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with or result in any violation of or default under any material
agreement or other instrument to which the Company is a party or by which it or
any of its properties is bound, or any permit, franchise, judgment, decree,
statute, order, rule or regulation applicable to the Company or its business or
properties.

(d) Offer of Shares. Neither the Company nor anyone acting on its behalf has
taken or will take any action that would subject the issuance and sale of the
Shares to the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”).

(e) Litigation. There is no action, proceeding or investigation pending or, to
the knowledge of the Company, threatened against the Company.

(f) Disclosure. The Offering Memorandum, when read in conjunction with this
Agreement, does not as of the date hereof contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

8.2 Survival of Representations and Warranties. All representations and
warranties made by the Company in Section 6.1 shall survive the execution and
delivery of this Agreement, any investigation at any time made by you or on your
behalf and the issue and sale of Shares.

9. Representations and Warranties of the Purchaser.

9.1 The Representations and Warranties. You represent and warrant to the Company
that each of the following statements is true and correct as of the Closing
Date:

(a) Accuracy of Information. All of the information provided by you pursuant to
this Agreement is true, correct and complete in all respects. Any other
information you have provided to the Company about you is correct and complete
as of the date of this Agreement.

(b) Offering Memorandum; Advice. You have either consulted your own investment
adviser, attorney or accountant about the investment and proposed purchase of
the Shares and its suitability to you or chosen not to do so, despite the
recommendation of that course of action by the Company. Any special
acknowledgment set forth below with respect to any statement contained in the
Offering Memorandum shall not be deemed to limit the generality of this
representation and warranty.

You have received a copy of the Offering Memorandum and you understand the risks
of, and other considerations relating to, a purchase of the Shares, including
the risks set forth under the caption “Risk Factors” in the Offering Memorandum.
You have been given access to, and prior to the execution of this Agreement you
were provided with an opportunity to ask questions of, and receive answers from,
the Company or any of its principals concerning the terms and conditions of the
offering of Shares, and to obtain any other information which you and your
investment representative and professional advisors requested with respect to
the Company and your investment in the Company in order to evaluate your
investment and verify the accuracy of all information furnished to you regarding
the Company. All such questions, if asked, were answered satisfactorily and all
information or documents provided were found to be satisfactory.

 

Page 3 of 11



--------------------------------------------------------------------------------

(c) Investment Representation and Warranty. You are acquiring your Shares for
your own account. You hereby agree that you will not, directly or indirectly,
assign, transfer, offer, sell, pledge, hypothecate or otherwise dispose of all
or any part of such Shares (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of all or any part of the Shares) except in accordance
with the registration provisions of the Securities Act or an exemption from such
registration provisions, and any applicable state or other securities laws.

(d) Representation of Investment Experience and Ability to Bear Risk. You
(i) are knowledgeable and experienced with respect to the financial, tax and
business aspects of the ownership of the Shares and of the business contemplated
by the Company and are capable of evaluating the risks and merits of purchasing
Shares and, in making a decision to proceed with this investment, have not
relied upon any representations, warranties or agreements, other than those set
forth in this Agreement and the Offering Memorandum, and (ii) can bear the
economic risk of an investment in the Company for an indefinite period of time,
and can afford to suffer the complete loss thereof.

(e) Accredited Investor. You are an accredited investor within the meaning of
Rule 501(a) of Regulation D promulgated under the Securities Act by reason of
the fact that you are:

(i) a bank as defined in section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
Securities Act whether acting in an individual or fiduciary capacity; a broker
dealer registered pursuant to section 15 of the Securities Exchange Act of 1934;
an insurance company as defined in section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act or a business
development company as defined in section 2(a)(48) of that Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state of the United States of America, its
political subdivisions, or any agency or instrumentality of a state of the
United States of America or its political subdivisions, for the benefit of its
employees that has total assets in excess of $5,000,000; an Employee Benefit
Plan whereby the investment decision is made by a plan fiduciary, as defined in
section 3(21) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is either a bank, savings and loan association, insurance
company or registered investment advisor; an Employee Benefit Plan that has
total assets in excess of $5,000,000; or an Employee Benefit Plan that is a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

(ii) a private business development company as defined in section 202(a)(22) of
the Advisers Act;

(iii) an organization described in section 501(c)(3) of the Code, a corporation,
a Massachusetts or similar business trust, or a partnership, not formed for the
specific purpose of acquiring your Shares, with total assets in excess of
$5,000,000;

(iv) a natural person and your individual net worth, or joint net worth with
your spouse, at the time of this purchase exceeds $1,000,000 (excluding your
primary residence) or a natural person who had an individual income in excess of
$200,000 in each of the two previous years, or joint income with your spouse in
excess of $300,000 in each of those years, and reasonably expects to reach the
same income level in the current year. Further, you have adequate means of
providing all your current and foreseeable needs and personal contingencies and
have no need for liquidity in this investment;

 

Page 4 of 11



--------------------------------------------------------------------------------

(v) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring your Shares in the Company, and this purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D promulgated under the Securities Act; or

(vi) an entity of which all of the equity owners are accredited investors as
defined by any of the above subsections (i) through (v).

(f) Suitability. You have evaluated the risks involved in investing in the
Shares and have determined that the Shares are a suitable investment for you.
Specifically, the aggregate amount of the investments you have in, and your
commitments to, all similar investments that are illiquid is reasonable in
relation to your net worth, both before and after the purchase of the Shares
pursuant to this Agreement.

(g) Transfers and Transferability. You understand and acknowledge that the
Shares have not been registered under the Securities Act or any state securities
laws and are being offered and sold in reliance upon exemptions provided in the
Securities Act and state securities laws for transactions not involving any
public offering and, therefore, cannot be resold or transferred unless they are
subsequently registered under the Securities Act and such applicable state
securities laws or unless an exemption from such registration is available. You
also understand that, except as provided in the Registration Rights Agreement
between you and the Company, the Company does not have any obligation or
intention to register the Shares for sale under the Securities Act, any state
securities laws or of supplying the information which may be necessary to enable
you to sell Shares; and that you have no right to require the registration of
the Shares under the Securities Act, any state securities laws or other
applicable securities regulations.

You represent and warrant further that you have no contract, understanding,
agreement or arrangement with any person to sell or transfer or pledge to such
person or anyone else any of the Shares for which you hereby subscribe (in whole
or in part); and you represent and warrant that you have no present plans to
enter into any such contract, undertaking, agreement or arrangement.

(h) Residence. You maintain your domicile at the address shown in the signature
page of this Purchase Agreement and you are not merely transient or temporarily
resident there.

(i) Awareness of Risks. You represent and warrant that you are aware that the
shares involve a substantial degree of risk of loss.

(j) Capacity to Contract. If you are an individual, you represent that you are
over 21 years of age and have the capacity to execute, deliver and perform this
Purchase Agreement. If you are not an individual, you represent and warrant that
you are a corporation, partnership, association, joint stock company, trust or
unincorporated organization, and were not formed for the specific purpose of
acquiring the Shares.

(k) Power, Authority; Valid Agreement. (i) You have all requisite power and
authority to execute, deliver and perform your obligations under this Agreement
and to purchase your Shares; (ii) your execution of this Agreement has been
authorized by all necessary corporate or other action on your behalf; and
(iii) this Agreement is valid, binding and enforceable against you in accordance
with its terms.

(l) No Conflict; No Violation. The execution and delivery of this Agreement by
you and the performance of your duties and obligations hereunder and thereunder
(i) do not and will not result in a breach of any of the terms, conditions or
provisions of, or constitute a default under (A) any charter, by-laws, trust
agreement, partnership agreement or other governing instrument applicable to
you, (B) (1) any indenture, mortgage, deed of trust, credit agreement, note or
other evidence of indebtedness, or any lease or other agreement or
understanding, or (2) any license, permit, franchise or certificate, in either
case to which you or any of your affiliates is a party or by which you or any of
them is bound or to which your or any of their properties are subject; (ii) do
not require any authorization or approval under or pursuant to any of the
foregoing; or (iii) do not violate any statute, regulation, law, order, writ,
injunction or decree to which you or any of your affiliates is subject.

 

Page 5 of 11



--------------------------------------------------------------------------------

(m) No Default. You are not (i) in default (nor has any event occurred which
with notice, lapse of time, or both, would constitute a default) in the
performance of any obligation, agreement or condition contained in (A) this
Agreement, (B) any provision of any charter, by-laws, trust agreement,
partnership agreement or other governing instrument applicable to you,
(C) (1) any indenture, mortgage, deed of trust, credit agreement, note or other
evidence of indebtedness or any lease or other agreement or understanding, or
(2) any license, permit, franchise or certificate, in either case to which you
or any of your affiliates is a party or by which you or any of them is bound or
to which your or any of their properties are subject, or (ii) in violation of
any statute, regulation, law, order, writ, injunction, judgment or decree
applicable to you or any of your affiliates.

(n) No Litigation. There is no litigation, investigation or other proceeding
pending or, to your knowledge, threatened against you or any of your affiliates
which, if adversely determined, would adversely affect your business or
financial condition or your ability to perform your obligations under this
Agreement.

(o) Consents. No consent, approval or authorization of, or filing, registration
or qualification with, any court or Governmental Authority on your part is
required for the execution and delivery of this Agreement by you or the
performance of your obligations and duties hereunder or thereunder.

(p) Representations and Warranties by Purchaser under USA PATRIOT Act.
[Purchasers should check the OFAC website at <http://www.treas.gov/ofac> before
making the following representations].

(i) You represent that the amounts to be contributed by you to the Company were
not and are not directly or indirectly derived from activities that may
contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by the U.S. Treasury Department’s Office of Foreign Assets
Control (“OFAC”) prohibit, among other things, the engagement in transactions
with, and the provision of services to, certain foreign countries, territories,
entities and individuals.1 The lists of OFAC prohibited countries, territories,
persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>. In addition, the programs administered by OFAC
(“OFAC Programs”) prohibit dealing with individuals or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists.

You hereby represent and warrant that, to the best of your knowledge: (i) you;
(ii) any person controlling or controlled by you; (iii) if you are a privately
held entity, any person having a beneficial interest in you; or (iv) any person
for whom you are acting as agent or nominee in connection with this investment
are not a country, territory, individual or entity named on an OFAC list or a
person or entity prohibited under the OFAC Programs.

 

 

1 

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

Page 6 of 11



--------------------------------------------------------------------------------

(ii) You represent and warrant that, to the best of your knowledge, (i) you;
(ii) any person controlling or controlled by you; (iii) if you are a privately
held entity, any person having a beneficial interest in you; or (iv) any person
for whom you are acting as agent or nominee in connection with this investment
are not a senior foreign political figure,2 any immediate family member3 or
close associate4 of a senior foreign political figure as such terms are defined
in the footnotes below.

(iii) If you are a non-U.S. banking institution (a “Foreign Bank”) or if you
receive deposits from, make payments on behalf of, or handle other financial
transactions related to a Foreign Bank, you represent and warrant to the Company
that:

(1) the Foreign Bank has a fixed address, other than solely an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities;

(2) the Foreign Bank employs one or more individuals on a full-time basis;

(3) the Foreign Bank maintains operating records related to its banking
activities;

(4) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and

(5) the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.

9.2 Survival of Representations and Warranties. All representations and
warranties made by you in Section 9.1 of this Agreement shall survive the
execution and delivery of this Agreement, as well as any investigation at any
time made by or on behalf of the Company and the issue and sale of Shares.

9.3 Reliance. You acknowledge that your representations, warranties,
acknowledgments and agreements in this Agreement will be relied upon by the
Company in determining your suitability as a purchaser of Shares.

9.4 Further Assurances. You agree to provide, if requested, any additional
information that may be requested or required to determine your eligibility to
purchase the Shares.

9.5 Indemnification. You hereby agree to indemnify the Company and any
affiliates and to hold each of them harmless from and against any loss, damage,
liability, cost or expense, including reasonable attorney’s fees (collectively,
a “Loss”) due to or arising out of a breach or representation, warranty or
agreement by you, whether contained in this Stock Purchase Agreement or any
other document provided by you to the Company in connection with your investment
in the Shares. You hereby agree to indemnify the Company and any affiliates and
to hold them harmless against all Loss arising out of the sale or distribution
of the Shares by you in violation of the Securities Act or other applicable law
or any misrepresentation or breach by you with respect to the matters set forth
in this Agreement. In addition, you agree to indemnify the Company and any
affiliates and to hold such Persons harmless from and against, any and all Loss,
to which they may be put or which they may reasonably incur or sustain by reason
of or in connection with any misrepresentation made by you with respect to the
matters about which representations and warranties are required by the terms of
this Agreement, or any breach of any such warranty or any failure to fulfill any
covenants or agreements set forth herein. Notwithstanding any provision of this
Agreement, you do not waive any right granted to you under any applicable state
securities law.

 

 

2 

A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
non-U.S. government (whether elected or not), a senior official of a major
non-U.S. political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

3 

“Immediate family” of a senior foreign political figure typically includes the
figure's parents, siblings, spouse, children and in-laws.

4 

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial U.S. and non-U.S. financial transactions on behalf of the
senior foreign political figure.

 

Page 7 of 11



--------------------------------------------------------------------------------

10. Filings; Other Actions.

(a) You, on the one hand, and the Company, on the other hand, will cooperate and
consult with the other and use reasonable best efforts to prepare and file all
necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, orders, approvals and authorizations of, or any exemption by, all
third parties and Governmental Entities, and the expiration or termination of
any applicable waiting period, necessary or advisable to consummate the
Transaction contemplated by this Agreement, and to perform the covenants
contemplated by this Agreement.

(b) Each party shall execute and deliver both before and after the Closing such
further certificates, agreements and other documents and take such other actions
as the other parties may reasonably request to consummate or implement such
Transaction or to evidence such events or matters. In particular, you will use
your reasonable best efforts to promptly obtain or submit, and the Company will
cooperate as may reasonably be requested by you to help you promptly obtain or
submit, as the case may be, as promptly as practicable, the approvals and
authorizations of, filings with, the Federal Reserve Board and the Florida
Office of Financial Regulation, all notices to and, to the extent required by
applicable law or regulation, consents, approvals or exemptions from any other
regulatory authorities, for the Transaction contemplated by this Agreement.

(c) You and the Company will have the right to review in advance, and to the
extent practicable each will consult with the other, in each case subject to
applicable laws relating to the exchange of information, all the information
relating to such other party, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the Transaction to which it
will be party contemplated by this Agreement. In exercising the foregoing right,
each of the parties agrees to act reasonably and as promptly as practicable.

(d) Each party agrees to keep the other party apprised of the status of matters
referred to in this Section 10. You shall promptly furnish the Company, and the
Company shall promptly furnish you, to the extent permitted by applicable law,
with copies of written communications received by it or its subsidiaries from,
or delivered by any of the foregoing to, any governmental entity in respect of
the Transaction contemplated by this Agreement.

11. Certain Agreements and Acknowledgments of the Purchaser.

11.1 Agreements. You understand, agree and acknowledge that:

(a) Irrevocability. Except as provided in Section 13.2 and under applicable
state securities laws, this purchase agreement is and shall be irrevocable.

(b) No Recommendation. No foreign, federal, or state authority has made a
finding or determination as to the fairness for investment of the Shares and no
foreign, federal or state authority has recommended or endorsed or will
recommend or endorse this offering.

 

Page 8 of 11



--------------------------------------------------------------------------------

(c) No Disposition. You will not, directly or indirectly, assign, transfer,
offer, sell, pledge, hypothecate or otherwise dispose of all or any part of your
Shares (or solicit any offers to buy, purchase or otherwise acquire or take a
pledge of all or any part of the Shares) except in accordance with the
registration provisions of the Securities Act or an exemption from such
registration provisions and any applicable state or other securities laws.

(d) Update Information. If there should be any change in the information
provided by you to the Company (whether pursuant to this Agreement or otherwise)
prior to your purchase of the Shares, you will immediately furnish such revised
or corrected information to the Company.

12. Registration Rights. After the Closing, the Company shall provide you with
the registration rights set forth in Exhibit A to this Agreement.

13. Termination.

13.1 Termination. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated and the Transaction contemplated
hereby may be abandoned prior to the Closing:

(a) by mutual written consent of you and the Company; or

(b) by any party hereto, if the Closing shall not have occurred by February 28,
2012, provided, that the right to terminate this Agreement pursuant to this
Section shall not be available to any party whose failure to perform any of its
obligations under this Agreement required to be performed by it at or prior to
such date has been the cause of, or resulted in, the failure of the Transaction
to have become effective on or before such date.

13.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 13.1, this Agreement shall terminate (except for the
provisions of Section 9.5), without any liability on the part of any party or
its shareholders, partners, members, affiliates, directors, officers or agents);
provided that no party shall be relieved or released from any liability or
damages arising from any fraud or intentional breach of this Agreement.

14. General Contractual Matters.

14.1 Amendments and Waivers. This Agreement may be amended and the observance of
any provision hereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of you
and the Company.

14.2 Assignment. You agree that neither this Agreement nor any rights which may
accrue to you hereunder may be transferred or assigned.

14.3 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given to any party
when delivered by hand, when delivered by telecopier, or when mailed,
first-class postage prepaid, (a) if to you, to you at the address or telecopy
number at 150 Fencl Lane, Hillside, IL 60162, or to such other address or
telecopy number as you shall have furnished to the Company in writing, and
(b) if to the Company, to 2477 East Commercial Boulevard, Fort Lauderdale, FL
33308, or to such other address or addresses, as the Company shall have
furnished to you in writing, provided that any notice to the Company shall be
effective only if and when received by the Company.

 

Page 9 of 11



--------------------------------------------------------------------------------

14.4 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS (EXCEPT INSOFAR AS AFFECTED BY THE SECURITIES OR
“BLUE SKY” LAWS OF THE STATE OR SIMILAR JURISDICTION IN WHICH THE OFFERING
DESCRIBED HEREIN HAS BEEN MADE TO YOU).

14.5 Arbitration. Any dispute or controversy arising out of or in relation to
this Stock Purchase Agreement shall be determined by binding arbitration in Ft.
Lauderdale, Florida, in accordance with the commercial rules of the American
Arbitration Association then in effect, and judgment upon the award rendered by
the arbitrators may be entered in any court of competent jurisdiction. The
expenses of the arbitration shall be borne equally by the parties to the
arbitration, provided that each party shall pay for and bear the cost of its own
experts, evidence, legal counsel and travel expense.

14.6 Florida Residents. The Shares may be sold to, and acquired by, Florida
residents in a transaction exempt under Section 517.061, Florida Statutes.
Accordingly, if you are a Florida resident you will have the right to void your
purchase within three days after you first tender to the deposit to the Company
or the Escrow Agent or within three days after the availability of that
privilege is communicated to you, whichever occurs later. The availability of
that right is hereby communicated to you.

14.7 Descriptive Headings. The descriptive headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision of this Agreement.

14.8 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement, and there are no
representations, covenants or other agreements except as stated or referred to
herein.

14.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

14.10 Joint and Several Obligations. If you consist of more than one Person,
this Agreement shall consist of the joint and several obligation of all such
Persons.

[Signature Page Follows]

 

Page 10 of 11



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign this Agreement and
return this Agreement to the Company.

 

OPTIMUMBANK HOLDINGS, INC.

By:

 

/s/ Richard L. Browdy

Name:

 

Richard L. Browdy

Title:

 

President

The foregoing Stock Purchase Agreement is

hereby agreed to by the undersigned as of

the 25th day of October, 2011.

 

Moishe Gubin Purchaser Name (Please print)

 

/s/ Moishe Gubin Signature of Purchaser

 

NUMBER OF SHARES TO BE PURCHASED: 6,750,000

PRICE PER SHARE: $0.40

TOTAL PURCHASE PRICE: $2,700,000.00

Date of execution by Purchaser: October 25, 2011

 

Page 11 of 11